DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  					Lines 1-2 recites “an inlet conduit extend from”, which is grammatically incorrect.  
Claim 3 is objected to because of the following informalities:  
	Line 1 recites “the cyclone axis of rotation are”, which is grammatically incorrect. 
Claim 5 is objected to because of the following informalities:  
	Line 3 recites “the cyclone axis of rotation extend generally horizontally”, which is grammatically incorrect.  
Claim 6 is objected to because of the following informalities:  
Line 1 recites “the cyclone axis of rotation are”, which is grammatically incorrect.  
Appropriate correction is required.
Remarks
The effective filing date of the application is 4/20/17 because application no. 15/492,742 is a CIP of 15/143,697, and none of the claims of 15/143,697 are supported by the parent application, 15/492,742 (See MPEP 2133.01).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites “a second cyclonic cleaning stage downstream from the first cyclonic cleaning stage”. The drawings do not show any embodiment having both a first cyclonic cleaning stage with two cyclones and a second cyclonic cleaning stage. In the specification, it is only stated that a second cyclonic cleaning stage is optional.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milne                 (US 2009/0307863).
As to claim 1, Milne discloses a hand vacuum cleaner having a front end, a rear end, an upper end, a lower end and a handle (16), the hand vacuum cleaner comprising:
(a) an air flow passage extending from a first dirty air inlet (18) to a clean air outlet (24);
(b) a first cyclonic cleaning stage (130) downstream of the dirty air inlet (Cyclones 130 may be interpreted as a “first” cyclonic cleaning stage because the claims do not specify the location of the cyclones along the airstream; paragraph 22), the first cyclonic cleaning stage comprising first and second cyclones (The plurality of second cyclones 130) in parallel, each of the first and second cyclones having a cyclone air inlet, a cyclone air outlet (paragraph 22), and a cyclone axis of rotation (A line intersecting the center of each cyclone 130); 
(c) a pre-motor filter (152) downstream from the first cyclonic cleaning stage (paragraph 25 and Fig. 4); and, 
(d) a suction motor and fan assembly (Located inside of 12; paragraph 13) downstream of the pre-motor filter, the suction motor and fan assembly having a central axis of rotation (A horizontal line passing through the center of 12), wherein, in operation, the cyclones of the first cyclonic cleaning stage are first air treatment chambers which treat air that enters the air flow passage (paragraph 22).
As to claim 14, wherein the pre-motor filter and the suction motor are positioned rearward of the first cyclonic cleaning stage and forward of the handle (Fig. 3).
As to claim 18, Milne discloses a hand vacuum cleaner comprising: (a) an air flow passage extending from a dirty air inlet (18) to a clean air outlet (24) and the dirty air inlet is provided at the front end of the hand vacuum cleaner; (b) a cyclonic cleaning stage (130) downstream of the dirty air inlet, the cyclonic cleaning stage comprising first and second cyclones (The plurality of second cyclones 130) in parallel, each of the first and second cyclones having a front end, a rear end, a cyclone air inlet, a cyclone air outlet (paragraph 22) and a cyclone axis of rotation (A vertical line intersecting the center of each cyclone 130), and the front end of the first cyclone and the front end of the second cyclone are concurrently openable (Opening 116 opens up 130; Fig. 4 and paragraph 17), (c) a pre-motor filter (152) downstream from the first cyclonic cleaning stage (paragraph 25 and Fig. 4); and, (d) a suction motor and fan assembly (Located inside of 12; paragraph 13), the suction motor and fan assembly having a central axis of rotation (A horizontal line passing through the center of 12).
As to claim 19, further comprising a dirt collection chamber (105) external to the cyclones and the dirt collection chamber is opened concurrently with the first and second cyclones (via 116) (Opening 116 opens up 130 and 105; Fig. 4 and paragraph 17).
As to claim 20, wherein the pre-motor filter and the suction motor are positioned rearward of the cyclonic cleaning stage and forward of the handle (Fig. 3). 

Claims 1, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad ‘07                 (US 2010/0251507).
As to claim 1, Conrad ‘07 discloses a hand vacuum cleaner (See the embodiment of Fig. 8) having a front end, a rear end, an upper end, a lower end and a handle (802), the hand vacuum cleaner comprising:
(a) an air flow passage extending from a first dirty air inlet (818) to a clean air outlet (820);
(b) a first cyclonic cleaning stage (851) downstream of the dirty air inlet (Cyclones 130 may be interpreted as a “first” cyclonic cleaning stage because the claims do not specify the location of the cyclones along the airstream), the first cyclonic cleaning stage comprising first and second cyclones (paragraph 89) in parallel, each of the first and second cyclones having a cyclone air inlet (853), a cyclone air outlet (855), and a cyclone axis of rotation (A line intersecting the center of each cyclone); 
(c) a pre-motor filter (862) downstream from the first cyclonic cleaning stage (paragraph 88); and, 
(d) a suction motor and fan assembly (864) downstream of the pre-motor filter, the suction motor and fan assembly having a central axis of rotation (865), wherein, in operation, the cyclones of the first cyclonic cleaning stage are first air treatment chambers which treat air that enters the air flow passage (paragraph 89).
As to claim 16, wherein the air flow passage comprises an inlet conduit having an inlet end (An upper portion of 818), an outlet end (A lower portion of 818) and a central longitudinally extending inlet conduit axis (A vertical line intersecting the center of 818) extending from the inlet end of the inlet conduit to the outlet end of the inlet conduit and the inlet conduit axis is generally parallel to the cyclone axis of rotation (Fig. 8).
As to claim 17, wherein further comprising a dirt collection chamber (A lower portion of the cyclones of 851) external to the cyclones (An upper portion of 851) and the handle is a pistol grip handle, and when the hand vacuum cleaner is oriented with the pistol grip handle extending upwardly and forwardly, a lower end of the dirt collection chamber is positioned below (Leftward, from the perspective of Fig. 8) an elevation of the cyclones.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad [Fig. 2a embodiment] (US 2015/0000077) in view of Conrad [Fig. 2c embodiment].
As to claim 1, Conrad [Fig. 2a embodiment] discloses a hand vacuum cleaner having a front end, a rear end, an upper end, a lower end and a handle (174), the hand vacuum cleaner comprising:
(a) an air flow passage extending from a first dirty air inlet (112 or the air passage from 112 to 136) to a clean air outlet (114);
(b) a first cyclonic cleaning stage (128) downstream of the dirty air inlet (paragraphs 43-44), the first cyclonic cleaning stage comprising first and second cyclones (The plurality of second cyclones 130) in parallel, each of the first and second cyclones having a cyclone air inlet (134), a cyclone air outlet (138), and a cyclone axis of rotation (A vertical line intersecting the center of each cyclone 130); and, 
(d) a suction motor and fan assembly (118), the suction motor and fan assembly having a central axis of rotation (A horizontal line passing through the center of 118), wherein, in operation, the cyclones of the first cyclonic cleaning stage are first air treatment chambers which treat air that enters the air flow passage (paragraphs 43-44).
Conrad does not include (c) a pre-motor filter downstream from the first cyclonic cleaning stage, and the suction motor and fan assembly downstream of the pre-motor filter.
Conrad [Fig. 2c embodiment] discloses a pre-motor filter (141, which is mislabeled as 144) downstream from the first cyclonic cleaning stage (130) and directly under it (Fig, 2c and paragraph 44).
It would have been obvious to have modified Conrad [Fig. 2a embodiment] to have a pre-motor filter downstream from the first cyclonic cleaning stage and directly under it, as taught by Conrad [Fig. 2c embodiment], in order to more effectively remove air from the airstream. The combination provides the suction motor and fan assembly downstream of the pre-motor filter.
As to claim 2, wherein the air flow passage comprises an inlet conduit (The air passage from 112 to the inlet conduit outlet end) extending from the first dirty air inlet to an inlet conduit outlet end (The portion of the inlet conduit just before the inlet manifold) and an inlet manifold (The round housing surrounding 134) that extends from the inlet conduit outlet end to the cyclone air inlets (Fig. 2a).
As to claim 3, wherein the cyclone axes of rotation are laterally spaced apart and the cyclone air inlets are on opposed lateral sides of the cyclones (Each cyclone 130 has an opening 134 and the openings are on left and right sides of the set of cyclones 130; Fig. 2a).
As to claim 4, wherein the air flow passage comprises a second dirty air inlet (The left or right round space surrounding 134), the first dirty air inlet is in air flow communication with the first cyclone and the second dirty air inlet is in air flow communication with the second cyclone (Fig. 2a).
As to claim 5, wherein the handle is a pistol grip handle and when the hand vacuum cleaner is oriented with the pistol grip handle extending upwardly and forwardly (Fig. 2a), the cyclone axis of rotation extending generally horizontally (For claim 5, the horizontal direction is being interpreted as the up and down direction).
As to claim 6, wherein the cyclone axis of rotation are laterally spaced apart (Fig. 2a).
As to claim 9, wherein the first cyclone (An upper portion of one of elements 130) has a first dirt collection chamber (A lower portion of one of elements 130) external thereto, the second cyclone (An upper portion of another of elements 130) has a second dirt collection chamber (A lower portion of another of elements 130) external thereto and the first and second dirt collection chambers are isolated from each other (Fig. 2a).
As to claim 13, wherein the handle is a pistol grip handle (Fig. 2a).
As to claim 15, wherein the cyclone axis of rotation of the first cyclone is provided on one lateral side of the handle and the cyclone axis of rotation of the second cyclone is provided on a second opposed lateral side of the handle (Cyclones 130 are arranged to form one cylinder which is on both sides of 174; Figs. 1a and 2a).

Claims 7, 8, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad [Fig. 2a embodiment] (US 2015/0000077) in view of Conrad [Fig. 2c embodiment], and further in view of Conrad ’47 (US 2013/0269147).
As to claim 7, wherein the first dirty air inlet is provided at the front end of the hand vacuum cleaner, each of the first and second cyclones has a front end (Left end) and a rear end (Right end).		Conrad [Fig. 2a embodiment] does not include the front end of the first cyclone and the front end of the second cyclone are concurrently openable.
Conrad ’47 discloses a cyclonic vacuum cleaner having an openable top lid (45) (Fig. 10 and paragraph 100).
It would have been obvious to have modified Conrad [Fig. 2a embodiment] such that the top is an openable top lid, as taught by Conrad ’47, in order to allow the user to have access to the first and second cyclones. The modification provides the front end of the first cyclone and the front end of the second cyclone being concurrently openable.
As to claim 8, further comprising a dirt collection chamber (144) external to the cyclones and the dirt collection chamber is (capable of being) opened concurrently (The top lid provided by Conrad ’47 is capable of being opened at the same time as panel 166) with the first and second cyclones (via panel 166) (paragraph 57).
As to claim 10, Conrad [Fig. 2a embodiment] does not include wherein the first and second cyclones and the first and second dirt collection chambers are concurrently openable.
Conrad ’47 discloses a cyclonic vacuum cleaner having an openable top lid (45) (Fig. 10 and paragraph 100).
It would have been obvious to have modified Conrad [Fig. 2a embodiment] such that the top is an openable top lid, as taught by Conrad ’47, in order to allow the user to have access to the first and second cyclones and the dirt collection chamber. The modification provides the first and second cyclones and the first and second dirt collection chambers being concurrently openable.
As to claim 18, Conrad [Fig. 2a embodiment] discloses a hand vacuum cleaner comprising: (a) an air flow passage extending from a dirty air inlet (112 or the air passage from 112 to 136) to a clean air outlet (114) and the dirty air inlet is provided at the front end of the hand vacuum cleaner; (b) a cyclonic cleaning stage (128) downstream of the dirty air inlet, the cyclonic cleaning stage comprising first and second cyclones (130) in parallel, each of the first and second cyclones having a front end, a rear end, a cyclone air inlet (134), a cyclone air outlet (138) and a cyclone axis of rotation (A vertical line intersecting the center of each cyclone 130); and, (d) a suction motor and fan assembly (118), the suction motor and fan assembly having a central axis of rotation (A horizontal line passing through the center of 118).
Conrad does not include (c) a pre-motor filter downstream from the first cyclonic cleaning stage, and the suction motor and fan assembly downstream of the pre-motor filter, and the front end of the first cyclone and the front end of the second cyclone are concurrently openable.
Conrad ’47 discloses a cyclonic vacuum cleaner having an openable top lid (45) (Fig. 10 and paragraph 100).
Conrad [Fig. 2c embodiment] discloses a pre-motor filter (141, which is mislabeled as 144) downstream from the first cyclonic cleaning stage (130) and directly under it (Fig, 2c and paragraph 44).
It would have been obvious to have modified Conrad [Fig. 2a embodiment] such that the top is an openable top lid, as taught by Conrad ’47, in order to allow the user to have access to the first and second cyclones. The modification provides the front end of the first cyclone and the front end of the second cyclone being concurrently openable.
It would have been obvious to have modified Conrad [Fig. 2a embodiment] to have a pre-motor filter downstream from the first cyclonic cleaning stage and directly under it, as taught by Conrad [Fig. 2c embodiment], in order to more effectively remove air from the airstream. The combination provides the suction motor and fan assembly downstream of the pre-motor filter.
As to claim 19, further comprising a dirt collection chamber (144) external to the cyclones and the dirt collection chamber is (capable of being) opened concurrently with the first and second cyclones (via panel 166) (paragraph 57).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Milne (US 2009/0307863) in view of Stickney (US 2014/0366495).
Milne does not disclose air rotating in a first direction in the first cyclone and in a second opposite direction in the second cyclone.
Stickney discloses a hand vacuum cleaner having air rotating in a first direction in the first cyclone and in a second opposite direction in the second cyclone (Fig. 5).
It would have been obvious to have modified the first and second cyclones of Milne to have air rotating in a first direction in the first cyclone and in a second opposite direction in the second cyclone, as taught by Stickney, in order to provide an equivalent cyclone feature, and cause greater stability of the vacuum due to internal forces being more balanced.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723